Citation Nr: 1805674	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for liver disability.  

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to service connection for diabetes mellitus type 2 (diabetes) associated with herbicide exposure.

4.  Entitlement to service connection for kidney disability.

5.  Entitlement to service connection for erectile dysfunction (ED).  

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

8.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

9.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

10.  Entitlement to service connection for heart disability.  

11.  Entitlement to service connection for lung disability.  

12.  Entitlement to service connection for psychiatric disability.

13.  Entitlement to service connection for a low back disorder.

14.  Entitlement to service connection for a right hip disorder.

15. Entitlement to service connection for a left hip disorder.

16.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss disability.  

17.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Attorney
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, including service in Vietnam from January to March 1969.  The Veteran died on July [redacted], 2010.  The appellant is the Veteran's surviving spouse.  She has been substituted into the claims pending on appeal, with the exception of the claim to service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5121A (2012).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was later transferred to the VA RO in Roanoke, Virginia.  This case has been subject to previous Board remands dated in June 2013 and March 2016.  

In the decision below, the Board will address the service connection claims for liver, back, and hip disabilities, the cause of death claim, and the higher initial rating claims for hearing loss disability and tinnitus.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's death certificate states that the Veteran died in July 2010 from liver cancer due to cirrhosis.   

2.  The Veteran had active service in the Republic of Vietnam between January and March 1969.

3.  The evidence is in equipoise regarding whether the Veteran's liver cancer related to presumed exposure to herbicides in Vietnam.  

4.  A low back disability was not incurred during service.  

5.  A right hip disability was not incurred during service.  

6.  A left hip disability was not incurred during service.  

7.  Throughout the appeal period, the Veteran's bilateral hearing loss disability has caused no worse than Level III hearing acuity in the left ear, and Level IV hearing acuity in the right ear.    

8.  Throughout the appeal period, tinnitus has been assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  Liver cancer was incurred in service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).   

2.  A disability incurred in service caused death.  38 U.S.C. §§ 1310, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.312, 3.313 (2017).

3.  A low back disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  A right hip disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  A left hip disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 4.86, Diagnostic Code 6100 (2017).

7.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for service-connected tinnitus.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the appellant in the development of the claims.  The duty to notify has been met.  Neither the appellant, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the" claimant.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and records from the Social Security Administration (SSA), have been obtained.  Moreover, this case has undergone VA examination during the appeal period, the reports of which are adequate to address the claims decided below.       

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The appellant will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Service Connection Claims 

The Veteran claimed that he incurred liver, back, and hip disabilities during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §3.303 (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as cancer and arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. 
§ 3.309(a)).

Further, VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.  In such circumstances, service connection may be granted on a presumptive basis for any disease listed in 38 C.F.R. § 3.309(e).  The record documents that the Veteran served in Vietnam in 1969 so it can be presumed that he was exposed to herbicides there.  Diabetes and heart disease are listed under 38 C.F.R. § 3.309 (e) and will be addressed further in the remand section below.  Other disorders addressed here (e.g., liver cancer) are not on the list.  As such, it cannot be presumed that liver cancer is related to herbicides exposure.  Nevertheless, the Board will consider the direct service connection theory of entitlement for the claim.  38 C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, private and VA treatment records, lay statements from the Veteran and the appellant, and VA compensation examination reports and opinions.  The Board will address the claims separately below.  

	Liver

For the following reasons, a service connection finding is warranted for liver cancer.  

First, private and VA medical evidence establishes that the Veteran had liver cancer prior to his death in July 2010.  The diagnosis is confirmed on his death certificate.  Second, the record establishes that the Veteran was presumably exposed to herbicides while serving in Vietnam in 1969.  See 38 C.F.R. §§ 3.307, 3.309.  Third, the evidence is in relative equipoise regarding whether herbicide exposure related to the Veteran's liver cancer.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

The record contains three medical opinions addressing the issue of medical nexus between service and liver cancer.  Two of the opinions counter the service connection claim, while one supports the claim.

In the supportive opinion, dated in April 2010, the Veteran's treating oncologist indicated that liver cancer and service were likely related.  In the report, the physician reviewed his history of treating the Veteran for tonsil and liver cancer.  The physician noted the Veteran's presumed herbicide exposure in Vietnam and stated that he had "been working with veterans ... for 22 years."  The physician stated that, "I have certainly seen other patients with heavy exposure to Agent Orange developing cancers of the ... liver region."  The physician found it "entirely possible" that liver cancer "may have been caused by his exposure to toxins."  The physician then closed the opinion, finding that liver cancer "is much more likely to be associated with toxin exposure" than a cancer such as tonsil cancer.  Inasmuch as the physician initially addressed the issue of "possibility" rather than "probability" the Board initially questioned the probative value of the opinion.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Nevertheless, the physician ultimately addressed the issue of probability when he indicated a strong likelihood of medical nexus between herbicide exposure and liver cancer.  As this finding is based on a familiarity with the Veteran's particular case and his history of cancer treatment, and is rendered by a cancer specialist, it is of probative value on the issue before the Board.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The two medical opinions countering the claim are dated in January 2014 and November 2015.  The January 2014 is provided by a VA compensation examiner, while the November 2015 opinion is an independent medical opinion obtained from the Veterans Health Administration (VHA).  

In the January 2014 opinion, the VA examiner found liver cancer likely unrelated to service.  In support of the opinion, the examiner noted that the Veteran was not treated during service for hepatitis virus or aflatoxin, two known "etiologic causes of hepatocellular carcinoma."  The examiner also noted that the cancer "presented itself decades later."  As for herbicide exposure, the examiner indicated that the "vast majority of studies have found no association" between "GI malignancy" and Agent Orange exposure.  This examiner also found unpersuasive the April 2010 private opinion from the Veteran's treating oncologist because it was "speculative" and without an established premise.  Nevertheless, the January 2014 VA examiner indicated that the oncologist's opinion that liver cancer "is much more likely to be associated with toxin exposure" was "true as far as it goes" with the exception of the causative toxin.  To a certain extent, this opinion is of probative value as well.  It is based upon a review of the claims file and is fully explained.  See Bloom, supra.  However, it must also be considered that this examiner could not examine and interview the deceased Veteran.  In this way, it must be considered that he was less familiar with the Veteran's particular health status in comparison to the treating oncologist.  Further, the January 2014 VA examiner is not an oncologist.  

Similarly, the November 2015 VHA opinion found liver cancer likely unrelated to service.  But this opinion is limited in certain respects as well.  The examiner is not an oncologist, did not treat the Veteran, and did not examine or interview the Veteran.  Nonetheless, the opinion is of some probative value because the examiner reviewed the claims file, summarized the evidence, and, as detailed below, supported the opinion with a full explanation.  See Bloom, supra.  The November 2015 VHA opinion discusses the "risk factors for the development of hepatocellular carcinoma" - hepatitis B viral infection (HBV), chronic hepatitis C virus infection (HCV), hereditary hemochromatosis, and cirrhosis of any cause."  The examiner then detailed that the Veteran was negative for hepatitis and that the evidence was unclear regarding whether he abused alcohol and drugs and thereby developed cirrhosis.  Ultimately, the examiner found the Veteran overweight, which might have explained, in her opinion, the Veteran's development of cirrhosis and then liver cancer.  The examiner also found the April 2010 oncology opinion unpersuasive, characterizing its central opinion as a "generalization."  Nonetheless, the VHA examiner conceded "inadequate or insufficient evidence to determine whether an association exists between Agent Orange exposure and hepatobiliary cancers of any kind."  

In sum, each of the three medical opinions is of probative value, despite the weaknesses noted in each.  In other words, the Board is persuaded by two of the opinions indicating that liver cancer is likely unrelated to service.  The ultimate question before the Board, however, is whether these negative opinions comprise a preponderance of the evidence against the claim.  In light of the treating oncologist's statements, the Board cannot find a preponderance of the evidence against the claim.  Thus, based on the foregoing evidentiary background, the Board cannot find that a preponderance of the evidence is against the claim to service connection for liver cancer.  Rather, the evidence is in a state of relative equipoise as to whether liver cancer relates to herbicide exposure during service.  Therefore, it is appropriate to invoke VA's doctrine of reasonable doubt and to grant the claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.     

	Cause of Death

The appellant contends that the Veteran died from service-connected disability.  

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).  The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The Veteran's death certificate states that the Veteran died in July 2010 from liver cancer due to cirrhosis.  Inasmuch as the Veteran's liver cancer has been found service connected, a grant of the claim of entitlement to service connection for cause of the Veteran's death is warranted.   

	Back and Hip Disability 

The evidence does not indicate that the Veteran incurred back or hip disability during service, manifested the disorder within the first year of separation from service, or otherwise developed the disorder as the result of service.  

The Board has reviewed the STRs, VA and private treatment records and reports, the medical evidence from SSA, and the lay statements of record.  A service connection finding is unwarranted here because the evidence does not establish that the Veteran injured his back or hip during service.  Indeed, the STRs are negative for back or hip disability, while the May 1970 discharge reports of medical examination and history are negative for such problems.  The evidence does not indicate any nexus between service and a current back or hip disability.  Further, the evidence does not indicate that the Veteran had back or hip disabilities prior to his death.  In this regard, the Board notes a private December 2007 radiology report (included in the evidence from SSA) indicating multilevel spondylosis.  But the report pertains to a CT scan of the neck, not of the lower spine.  Thus, the record lacks evidence of an injury during service to the back or hips, lacks medical nexus between service and current disability, and, most significantly, lacks evidence of back and hip disability prior to death in July 2010.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of evidence of a current disability, there can be no grant of service connection under the law).  As the preponderance of the evidence is against the claims to service connection for back and hip disabilities, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




III.  Claims for Higher Initial Ratings for 
Bilateral Hearing Loss Disability and Tinnitus

In the July 2011 rating decision on appeal, the RO granted service connection for hearing loss disability and tinnitus.  The RO assigned 10 percent ratings for each disorder effective the date of the Veteran's claims for service connection on February 26, 2010.  The appellant, substituted into the claims by the July 2011 rating decision, appealed to the Board the assigned initial disability ratings.  In the decision below, the Board will consider whether higher ratings were warranted at any time between the February 26, 2010 claims and the date of the Veteran's death on July [redacted], 2010.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

      Bilateral hearing loss

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In this matter, the relevant evidence consists of VA and private treatment records and a VA audiology examination report dated in April 2010.  That VA report documents the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
30
40
50
75
49
LEFT
30
40
60
80
53

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 80 percent in the right ear and 76 percent in the left ear.  Applying the results to the Table VI chart results in level III hearing in the right ear and level IV hearing in the left ear.  Applying these results to the Table VII chart results in a 10 percent evaluation.  In short, these results do not exceed the criteria for a 10 percent evaluation.  

Considering the examination results noted above, and the VA and private treatment records, which do not contain data regarding hearing loss disability, an initial schedular rating in excess of 10 percent is not warranted under the provisions of 38 C.F.R. § 4.85, Table VII, for the entire appeal period.  See Lendenmann, supra.  Regarding functional impact, the evidence indicates that service-connected hearing may have affected the Veteran in certain settings.  However, no evidence of record indicates that his hearing loss reduced his earnings capacity in 2010.  See Vazques-Flores v. Shinseki, 580 F.3d 1270 (2009).  

As the preponderance of the evidence is against the claim for a higher initial rating, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Tinnitus

The RO rated the Veteran's tinnitus under DC 6260 of 38 C.F.R. § 4.87.  This DC provides a maximum rating of 10 percent.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that earlier versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus was assigned the maximum schedular rating available for the disorder.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus (or a separate evaluation for each ear), the appeal regarding this issue must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for liver cancer is granted.  

Service connection for the cause of the Veteran's death is granted.  

Service connection for low back disability is denied.

Service connection for right hip disability is denied.

Service connection for left hip disability is denied.

A higher initial rating for bilateral hearing disability is denied.  

A higher initial rating for tinnitus is denied.  



REMAND

A remand is warranted for the claims remaining on appeal, which are service connection claims for diabetes, heart disease, ED, kidney disability, peripheral neuropathy in the upper and lower extremities, psychiatric disability, and lung disability.  

The record establishes that the Veteran was presumably exposed to herbicides during his service in Vietnam in 1969.  Presumptive service connection would likely be warranted here for diabetes and heart disease if, prior to his death, the Veteran was diagnosed with diabetes and coronary artery disease (CAD) (or ischemic heart disease or arteriosclerotic heart disease).  See 38 C.F.R. §§ 3.307, 3.309.  As noted by the RO, however, the record does not contain any of these diagnoses.  The Board and the RO attempted to obtain additional medical evidence from the appellant in an effort to determine whether the Veteran was diagnosed during his lifetime with these disorders.  However, the appellant did not respond to the post-remand letter sent to her in September 2016, which, in response to the Board's March 2016 remand, requested authorization for VA to seek this additional evidence.  Indeed, the record contains no medical evidence detailing the end-of-life treatment he received in mid 2010. At this point, the Board must agree with the RO's assessment that the evidence of record is devoid of diabetes and CAD diagnoses.  Nevertheless, the Board cannot make a determination that the Veteran did not have these diseases prior to his death.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  A medical professional should review the substantial amount of medical evidence in the claims file, and then comment on whether the evidence indicates that the Veteran had diabetes or heart disease prior to his death.  

As the service connection claims for ED, kidney disability, peripheral neuropathy in the upper and lower extremities, and psychiatric disability are inextricably intertwined with the service connection claims for diabetes and heart disability, each must be remanded as well.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Lastly, a medical professional should comment on the service connection claim for lung disability.  As indicated, the Veteran was presumably exposed to herbicides during service in Vietnam.  Further, the evidence of record establishes that he had been diagnosed with lung disease prior to his death.  A medical professional should examine the record and then comment on whether a medical nexus exists between service and lung disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records.  All records/responses received must be associated with the electronic claims file. 

2.  Request from the appellant authorization to obtain medical evidence pertaining to the end-of-life treatment the Veteran received in 2010.  All records/responses received must be associated with the electronic claims file. 

3.  After the foregoing development has been completed, schedule a VA examination of the claims file to determine the nature and etiology of any diabetes and/or heart disease the Veteran may have had prior to his death in July 2010.  The examiner should review the claims folder, and then respond to the following question: 

Did the Veteran have diabetes and/or heart disease (i.e., CAD, IHD, or AHD) prior to his death in July 2010?  

Please explain in detail any opinion provided.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  If diabetes and/or heart disease were diagnosed during the Veteran's lifetime, schedule a VA examination of the claims file to determine the nature and etiology of the disorders that may related to diabetes and/or heart disease (i.e., ED, kidney disability, peripheral neuropathy in the upper and lower extremities, and psychiatric disability).  The examiner should review the claims folder, and then respond to the following question. 

(a)  Was the Veteran diagnosed with the following disabilities prior to his death in July 2010 - ED, kidney disability, peripheral neuropathy in the upper and lower extremities, psychiatric disability?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any ED, kidney disability, peripheral neuropathy in the upper and lower extremities, and/or psychiatric disability is proximately due to or the result of service-connected disability? 

In answering (b), please consider and discuss the evidence of record indicating that the Veteran had depression secondary to liver cancer.    

(c)  If the answers to (a) and (b) are negative, is it at least as likely as not that any ED, kidney disability, peripheral neuropathy in the upper and lower extremities, and/or psychiatric disability is aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please explain in detail any opinion provided.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Schedule a VA examination of the claims file to determine the nature and etiology of the Veteran's diagnosed lung disorder(s).  The examiner should review the claims folder, and then respond to the following questions. 

(a)  What lung disabilities did the Veteran have prior to his death in July 2010?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed lung disability was related to an in-service disease, event, or injury?

In answering (b), please consider and discuss the Veteran's herbicide exposure during service in Vietnam.  

(c)  If the answer to (b) is negative, is it at least as likely as not that any lung disorder was proximately due to or the result of service-connected disability? 

(d)  If the answers to (b) and (c) are negative, is it at least as likely as not that any lung disorder is aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

6.  After the completion of any action deemed appropriate in addition to that requested above, the claims should be readjudicated.  All evidence received since the November 2016 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the appellant and her representative should be provided a Supplemental SOC.

The appellant and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


